PER CURIAM:
In this claim, submitted for decision upon the pleadings, claimant seeks payment of the sum of $663.50 for merchandise delivered to respondent’s Tri-State Red Cross Blood Center in Huntington, West Virginia. Respondent, in its Answer, admits the validity of the claim and states that there were sufficient funds remaining in its appropriation for the fiscal year in question from which the claim could have been paid.
In view of the foregoing, the Court hereby makes an award to the claimant in the amount requested.
Award of $663.50.